Citation Nr: 1428522	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing at the RO in September 2011 before the undersigned.  A copy of the transcript of that hearing has been associated with the record on appeal.

In December 2011, the Board remanded the claim.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's allergic rhinitis is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with allergic rhinitis and contends it is related to service.  During the Board hearing, she testified that she experienced symptoms of congestion, stuffiness, eyes running, and laryngitis in service, and was treated for these symptoms.  Hearing Transcript, at 3.  The service treatment records contain evidence that the Veteran did experience some of these symptoms and was diagnosed with sinusitis, but there is no diagnosis of rhinitis in these records.  The Veteran also testified that she was treated at an Army Medical Center about six months after service, and that medical professionals had indicated a possible relationship between exposures to smoke from oil fields in Kuwait when she was stationed in Dhahran and her allergic rhinitis.  Id. at 3, 8-9.  The Board finds that the Veteran's testimony in this regard is credible, and she is competent to report not only observable symptoms but also a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report a contemporaneous medical diagnosis).  There is thus some competent evidence of a nexus between the Veteran's current rhinitis and her symptoms in service.

The first diagnosis of rhinitis appears to be in Dr. W.'s September 1997 treatment note.  The January 2001 VA general examination reflected a diagnosis of chronic allergic rhinitis with recurrent acute exacerbations, but no etiological opinion was offered.  The Board therefore remanded the claim for a medical opinion on this question and one was offered in April 2012.  After reviewing the claims file and examining the Veteran, the VA examiner concluded that it was less likely than not that the Veteran's rhinitis was related to service.   In support of this conclusion, she noted a normal May 2003 allergy test and wrote, "[H]er exposure to dirt and smoke from burning oil fields could not have been the cause for her allergic rhinitis as no definite evidence of culprit or allergen could be found from her normal allergy test."  She also noted that the fact that the symptoms did not develop during the exposure in service strongly suggested that the rhinitis was not caused from this exposure.  The April 2012 VA examiner's opinion is flawed for several reasons.  First, while she noted the normal post service allergy test, she did not address the conflict between this test and the multiple post service diagnoses of rhinitis, some of which were prior to the normal allergy test.  Moreover, the examiner's statement that there were no symptoms of rhinitis in service is not accurate because, while there was no diagnosis in service, there were symptoms that were subsequently attributed by medical professionals to allergic rhinitis.  In addition, as indicated above, entitlement to service connection is warranted for a disease first diagnosed after service when all of the evidence indicates that the disease was incurred in service.  Thus, the April 2012 VA examiner's opinion is of minimal probative weight.

Given that there is some competent evidence in favor of a nexus between the Veteran's rhinitis and service and some competent evidence against, the evidence is approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for allergic rhinitis is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for allergic rhinitis is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


